Title: To George Washington from David Longworth, 21 August 1797
From: Longworth, David
To: Washington, George



No. 66 Nassau Street New York Augt 21 1797

Perhaps your Excellency will be disposed to pardon, & think it a laudable ambition, which has stimulated me to endeavor to make my publication appear worthy your patronage—The whole of the materials & execution of the edition of Telemachus, now presented you, are entire american, my mode of hot pressing is on an entire new principle from that practised in Europe—under these considerations I pray your Excellency to view with a favorable eye this attempt to improve the art of printing in this (my native) Country, & to excuse the forwardness of one who has taken this opportunity of usurping the honor of subscribing himself your Excellency’s Most Obedient & Most Humble Servt

David Longworth

